Citation Nr: 0316622	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  His military records show that he served in 
the Republic of Vietnam during the Vietnam War and that he 
was awarded the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 50 percent evaluation for PTSD, effective on May 22, 
1998.  (This effective date is based upon the date on which 
he reopened his claim of entitlement to VA compensation for 
PTSD.  See 38 C.F.R. § 3.400 (2002).)  The veteran is 
appealing the initial 50 percent evaluation assigned for 
PTSD, contending that a higher initial evaluation is 
warranted.

We note at this point that as this is an appeal of the rating 
decision which awarded the original grant of service 
connection for PTSD, consideration must be given regarding 
whether the case warrants the assignment of separate ratings 
for the service-connected psychiatric disability for separate 
periods of time, from May 22, 1998, to the present, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

The evidence establishes that as of May 22, 1998, the 
veteran's PTSD produces occupational and social impairment 
with deficiencies in his work, family relations, judgment, 
thinking, and mood, due to suicidal ideation; obsessional 
rituals which interfere with his routine activities; 
depression and anxiety which adversely affect his ability to 
function independently, appropriately and effectively; 
impaired impulse control; neglect of his personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including in a work or a worklike setting); 
and an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
June 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  He has also been provided with VA 
examinations which address the increased rating claim on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Factual Background

The veteran's claims file shows that he had filed an initial 
claim for VA compensation for a psychiatric disorder (to 
include PTSD) in July 1991.  This claim was denied in a 
November 1991 rating decision which was not timely appealed 
and became final.  On May 22, 1998 the veteran successfully 
reopened his claim for service connection for PTSD, having 
submitted new and material evidence indicating that he was 
exposed to combat-related stressors during military service 
which were linked to his diagnosis of PTSD.  By rating action 
of May 1999, the RO granted the veteran service connection 
and a 50 percent evaluation for PTSD, effective on May 22, 
1998.  

Evidence associated with the veteran's claims file which is 
pertinent to his claim for a higher initial evaluation in 
excess of 50 percent for service-connected PTSD for the time 
period commencing in May 1998 includes the following:

A December 1998 statement from a social worker and counselor 
employed at the Louisville Vet Center shows that the veteran 
was receiving therapy for PTSD since 1991 and that barriers 
to his treatment included withdrawal to his bedroom and 
spending up to 18 hours per day in bed for weeks and months 
at a time.  He experienced difficulty coping with people and 
being in places or participating in activities, especially 
those which reminded him of traumatic events in his past.  He 
was unable to handle the stress of daily living and 
experienced overwhelming feelings of guilt and shame for his 
perceived cowardice during his service in Vietnam.  He 
frequently experienced nightmares and distressing thoughts of 
past traumatic events, with dissociative episodes, 
hypervigilence, mistrust of authority figures, a sense of 
worthlessness, poor concentration ability, depression and 
anxiety.  The social worker expressed her opinion that the 
veteran's PTSD was severe and produced significant impairment 
of his social and vocational functioning which rendered him 
unemployable.    

Social Security Administration (SSA) records associated with 
the veteran's claims file show that the SSA determined in 
1992 that he was disabled as a result of psychiatric illness 
as of June 1991, which included psychotic symptoms in 
addition to anxiety.  Included in these records is a 
psychologist's evaluation report dated March 31, 1999 which 
shows that on objective examination the veteran was oriented 
on all spheres and was in appropriate contact with reality.  
He was cooperative with the examiner and his motivation was 
appropriate to the evaluation.  He appeared agitated and his 
mood and affect seemed to be notably depressed, anxious and 
distressed.  He was generally alert and his thought processes 
seemed fairly clear and goal-directed.  His speech was 
relevant and coherent although somewhat subdued.  Objective 
testing indicated that his ability to sustain concentration 
and pace for the timely completion of tasks appeared to be 
generally poor to fair.  His PTSD symptoms were manifested by 
recurrent and intrusive distressing recollections of 
traumatic events during combat service, recurrent distressing 
dreams, dissociative flashback episodes, persistent avoidance 
of stimuli associated with his traumatic experiences, numbing 
of his general responsiveness, difficulty sleeping, 
irritability, outbursts of anger, difficulty concentrating, 
and hypervigilence.  His symptoms of depression were notably 
depressed mood, loss of interest and anhedonia, decreased 
appetite, fatigue, feelings of guilt and personal 
worthlessness, concentration difficulties, tearfulness, 
recurrent thoughts of death and suicidal ideation.  His 
condition was deemed to be stable.  He was diagnosed with 
PTSD, major depressive disorder and rule out dissociative 
disorder.  His Global Assessment of Functioning (GAF) score 
was 45.  The examiner commented that the veteran's ability to 
understand and remember basic instructions was good but his 
ability for sustained concentration and persistence to 
complete tasks in a timely manner appeared to range from poor 
to fair.  His ability for social interactions appeared to 
vary from excellent with his family and friends to poor, if 
not problematic, with persons outside of his family or 
friends.  His ability to respond to pressures normally found 
in a day-to-day work setting appeared to be poor.

Objective findings obtained during a VA psychiatric 
examination conducted on April 10, 1999 shows that the 
veteran was punctual in his arrival and cooperative with the 
examiner.  His affect was quiet with no significant changes 
and no emotional lability.  He was mildly anxious during the 
interview.  He denied having suicidal or homicidal ideation 
but attributed this to the support he was receiving from his 
family, acknowledging that if he did not have his family 
around him he would have likely ended his life.  He was 
married to the same wife since 1966.  He acknowledged  a 
history of emotional agitation, anger, irritability and 
hostility.  Although both the veteran and the examiner 
acknowledged a history of paranoia and disassociation 
bordering on psychosis, he appeared to be in reasonable 
contact with reality.  He displayed no deficit in being able 
to maintain his personal hygiene and attend to other basic 
activities of daily living.  He was oriented on all spheres 
and did not show any significant deterioration in his overall 
level of cognitive functioning as compared to prior 
examinations.  The veteran believed that he had difficulty 
concentrating and forming his thoughts.  He reportedly had 
very little social interaction, preferring to "hide away" 
in his bedroom much of the time.  He complained of chronic 
depression and anxiety, frequent episodes of intense anger 
and impaired impulse control and sleep impairment.  He was 
diagnosed with  alcohol abuse in remission, major depression 
with psychotic features and PTSD.  

In the VA psychiatric examiner's commentary, he stated that 
his consultation with the veteran's primary care psychiatrist 
indicated that the veteran's depressive symptoms were 
predominant over his PTSD symptoms and that he had no symptom 
changes for many years.  The examiner concluded that the 
veteran was relatively stable with his current medications.  
With medication and therapy his symptomatology was in the 
mild to moderate ranges with a GAF score of 58 - 60.   He had 
few demands upon his life, lived in the comfort of his own 
home where most of his needs were provided by his spouse.   

In handwritten letters received in February 2000 from the 
veteran's spouse and mother, the two witnesses stated that 
the veteran's psychiatric illness made him very easily 
angered.  His sleep was disturbed by nightmares and intrusive 
thoughts and he often broke out into a sweat while 
experiencing these dreams.  He was extremely socially 
withdrawn and isolated from the community and even from his 
immediate family members.  He never went out to socialize 
with others in the community and generally preferred to 
remain isolated within the bedroom of his home.  He was very 
reluctant to attend even therapy sessions and examinations 
for his health problems and had to be persuaded to attend by 
his spouse.  The veteran also did not enjoy receiving even 
family members as guests in his home.  He was emotionally 
withdrawn from others, including his spouse, and also 
suffered from memory problems and was very often forgetful of 
where he was.  

Objective findings obtained on VA examination on March 6, 
2000 show that the veteran answered the examiner's questions 
in a sparse but generally coherent manner.  The veteran's 
thought processes were markedly paranoid with a history of 
possible auditory hallucinations.  He denied having any 
suicidal or homicidal thoughts or plans.  He did not display 
any inappropriate behaviors during this interview.  He was 
oriented on all spheres and showed no deficit in his capacity 
to attend to his minimal personal hygiene and other basic 
activities of daily living.  There was no significant 
deterioration in his overall level of cognitive functioning 
as compared to prior examinations.  He reported having some 
ritualistic behaviors which included pacing about and 
checking his property at night under the belief that someone 
was outside of his home or talking about him.  He reported 
that he had significant feelings of depression, episodic 
anxiety and impaired impulse control.  He stated that he 
either got too much sleep or not enough of it.  The veteran 
was diagnosed with alcohol abuse in remission, major 
depression with psychotic features and PTSD  on Axis I, with 
a personality disorder, not otherwise specified, with 
schizoid and avoidant traits on Axis II.  A GAF score in the 
high 50s was assessed.  The examiner stated in his conclusion 
that he had contacted the veteran's primary care psychiatrist 
and concluded that the veteran's primary symptoms were 
depression and that his psychiatric condition remained stable 
as compared to previous examination and counseling reports 
with no significant worsening of symptoms for many years.  

The examiner also presented the following commentary:



"The question arises to the relationship between 
the various diagnoses and the association of 
symptomatology and behavior to PTSD as distinct 
from unrelated conditions.  I do not believe that 
this veteran's symptom pattern is totally related 
to PTSD.  The record and psychological testing 
make it perfectly clear that these symptoms 
relate to a variety of underlying conditions.  
While it is difficult to assign relative values 
to symptom sources, I do not believe that all of 
the psychiatric symptoms are part of his PTSD 
pattern.  Personality pathology which was 
confirmed by psychological testing noted a 
history of schizoid and avoidant personality 
traits.  Personality traits are inherent 
conditions which arise in childhood and 
adolescence, and arise out of circumstances 
unrelated to military training or wartime events.  
Individuals with schizoid personality lack a 
desire for intimacy, seem indifferent to 
opportunities to develop close relationships, and 
do not seem to derive much satisfaction from 
being part of a family or other social group.  
They prefer spending time by themselves rather 
than being with other people.  They are often 
socially isolated. . . and almost always choose 
solitary activities as opposed to interaction 
with others.  

(The definition of a schizoid personality) seems 
to describe the veteran very well, and 
consequently a significant part of his pattern of 
thinking, acting, and behaving, is related to 
this personality pathology.  Consequently, I 
believe that less than half of his symptomatology 
is related to a combination of both PTSD and 
depression.  

He has a long and documented history of major 
depression with psychotic features, and his 
significant paranoid ideation is related as much 
to his depressive symptoms as to any PTSD.

So my conclusion is that taking into account his 
major depression with psychotic features and his 
personality pathology, these two conditions make 
up the great majority of the sources of his 
current distress emotionally.  In fact, in 
describing his subjective symptomatology, the 
veteran never mentioned any kinds of symptoms 
which one expects from a veteran with PTSD, 
namely wartime memories, and other recurrent 
intrusive thoughts."

The report of a VA examination conducted on January 30, 2001 
shows that the veteran reported that he had been married to 
his spouse for 37 years and that he lived off and on with 
her, occasionally moving out because "(she) gets tired of 
me," at which time he would stay with one of his friends for 
a few days and then return home.  In addition to his wife, 
the veteran resided in his home with his 25-year-old son who 
was disabled by paranoid schizophrenia, his 12-year-old 
nephew, his pregnant daughter and his daughter's boyfriend.  
Objective findings obtained on examination show that the 
veteran appeared casually dressed and was generally quite 
disheveled in appearance.  He was cold, distant and appeared 
rather angry.  He was alert and oriented on all spheres and 
displayed very poor eye contact.  He sat at the far end of 
the examination room and only sat closer upon the examiner's 
request.  He appeared tense and anxious during the interview 
and his speech was reduced in quantity.  He often used 
telegraphic sentences.  Overall, he provided poor information 
regarding his symptoms and history.  His mood was "gloomy" 
and his affect was anxious, tense and depressed.  His 
thoughts were goal oriented, logical and coherent.  He 
acknowledged some unusual perceptual experiences, including 
seeing people moving in the corner of his eyes who 
disappeared when he turned his head.  He also reported that 
he could sometimes hear bushes moving or he could hear people 
talking in a whisper but he could not make out what they were 
saying.  He denied having ideas of reference and his thoughts 
did not reflect any tangentiality, circumstantiality or 
flight of ideas.  He denied having any current suicidal 
ideation but acknowledged having nonspecific thoughts about 
wanting to hurt others and denied any intent to harm any 
person in particular.  His insight and judgment appeared to 
be limited.  The diagnoses were major depressive disorder, 
recurrent, and PTSD on Axis I, with schizoid and avoidant 
personality disorder on Axis II.  His GAF score was assessed 
at 58 - 60.  

In the examiner's discussion, he stated that he did not find 
any substantial differences between his current findings and 
those obtained during the veteran's previous examination in 
1991, 1999 and 2000.  The examiner did not find the veteran's 
PTSD symptoms to be prominent but rather instead found his 
major depressive disorder and pre-existing personality 
disorder to be more prominent.  Regarding his depression, the 
veteran presented with a persistently depressed mood, a 
history of four prior suicide attempts, hypersomnia, lack of 
interest and lack of enjoyment.  Additionally, he appeared to 
be generally socially incompetent as he did not appear to 
have well developed social skills which would enable him to 
interact with others successfully and with enjoyment or 
pleasure.  The examiner attributed the veteran's social 
interaction deficits to his schizoid and avoidant personality 
disorders.  Regarding the veteran's GAF score, the examiner 
stated that he rated the veteran as being moderately impaired 
and placed an approximately equal weight upon his major 
depressive disorder, personality disorder and service-
connected PTSD as contributing to this score.

An August 2001 statement from a social worker and counselor 
employed at the Louisville Vet Center shows that the veteran 
was receiving therapy for PTSD since 1991 and that barriers 
to his treatment included withdrawal to his bedroom and 
staying in bed often 16 - 20 hours per day for weeks at a 
time.  His personal hygiene was poor for shaving and bathing 
although he did clean himself for scheduled appointments.  
His energy level was very low and his ability to handle 
stressful situations at home was very poor.  He avoided as 
much contact with his immediate family as possible, often 
locking his bedroom door.  His ability to problem solve was 
very poor and he had destroyed objects that he was attempting 
to work on out of frustration.  His medications did not 
appear to be very effective.  He had difficulty communicating 
with his VA psychiatrist and had great mistrust for "the 
system."  He avoided crowds and authority figures.  He 
experienced nightmares and had frequent intrusive thoughts 
about war events.  He often walked late at night in solitude.  
He assumed few responsibilities around the house and let his 
wife handle most household obligations.  He was unable to go 
shopping due to anxiety over what calamitous event might 
occur and he was very hypervigilent, especially after an 
incident in which several young men in a car shot the veteran 
with paintballs while he was in the parking lot of a grocery 
store late at night.  He had a profound sense of helplessness 
and hopelessness, with poor short-term memory and difficulty 
concentrating or following simple instructions.  The social 
worker expressed her opinion that the veteran had severe 
PTSD, major depression which was poorly managed with 
medication, and an anxiety disorder which  produced 
significant impairment of his social and vocational 
functioning which rendered him unemployable for the 
foreseeable future.    

VA outpatient treatment reports dated from 1998 to 2002 show 
that the veteran received psychiatric counseling and 
pharmacotherapy to treat his PTSD with anxiety and 
depression.  His most commonly reported symptoms were 
recurring nightmares and disturbed sleep with anxiety, 
depression and social isolation.  The reports indicate that 
his prescribed psychotropic medications and their dosages 
were occasionally changed to accommodate his changing mental 
status condition and that a February 2002 report noted that 
his PTSD and anxiety were "not completely stable."  

The transcript of a February 2003 video conference hearing 
between the veteran and the undersigned Veterans Law Judge 
shows that the veteran testified, in pertinent part, that he 
received counseling and pharmacotherapy for treatment of 
PTSD.  He reported that he had no close friends except for 
his spouse and that he was socially isolated and stayed at 
home, usually in his own bedroom.  He and his wife did not go 
out and socialize and he did not have any hobbies.  His sleep 
patterns were erratic and interrupted by nightmares.  He 
suffered from bouts of insomnia and slept only 2 - 4 hours 
per night.  His nightmares reportedly increased in response 
to the news of current American military engagements 
overseas.  He reported that the noise from firearms and 
Fourth of July fireworks were especially upsetting for him.  
He stated that his last regular job was with a linen service 
and that he held it for 10 years but lost his job due to 
being late for work as a result of missing sleep due to his 
psychiatric problems.  After losing his job at the linen 
service he was unable to find and keep regular employment 
elsewhere.  He seldom ventured outside of his home and only 
occasionally accompanied his wife when she went grocery 
shopping and only if it was very late at night when few 
people were out and about.  He reported that he had memory 
problems and would forget where he was or what he was 
supposed to be doing while in the middle of running an 
errand.  He experienced feelings of paranoia and mistrust of 
strangers.  He described himself as having poor impulse 
control and episodes of suicidal ideation 2 - 3 times per 
week.  He felt his symptoms have elevated in that his 
nightmares and sleeping problems were worsening and he did 
not feel he could hold a job now if required to do so.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

As previously stated, we must consider whether the veteran's 
service-connected psychiatric disability warrants the 
assignment of separate "staged" ratings for separate 
periods of time, from its initial effective date of May 22, 
1998, to the present, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The applicable criteria for rating the veteran's service-
connected PTSD in contained in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  Presently, the disability is rated 50 
percent disabling.  The schedule provides for the assignment 
of a 50 percent evaluation when the evidence demonstrates 
that there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Assignment of a 100 
percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Review of the evidence indicates that the general conclusion 
of the psychiatrists who have had opportunity to examine the 
veteran is that the symptoms attributable to his service-
connected PTSD comprise only a part of his overall psychic 
impairment.  The evidence indicates that at least half of the 
veteran's psychiatric impairment is due to his non-service-
connected Axis II diagnosis of schizoid personality disorder, 
with his Axis I diagnoses of PTSD and major depression with 
psychotic features contributing to the rest of his overall 
social and vocational disability.  To the extent that the 
veteran seeks VA compensation for his personality disorder, 
we note that personality disorders are specifically excluded 
as a disease or injury within the meaning of applicable 
legislation providing for compensation benefits.  See 
38 C.F.R. § 3.303(c) (1995).  Thus, on its face, any claim 
for service connection for a personality disorder would fail 
for the absence of legal merit or lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

We observe that the psychiatrist who examined the veteran in 
March 2000 provided a detailed analysis of the components of 
his symptom pattern and determined that his socially avoidant 
tendencies and desire to withdraw from contact with his 
community and his immediate family are due to his schizoid 
personality disorder rather than PTSD.  In comparing this 
finding to the statements of the Vet Center social worker, 
who made no such distinction between the sources of the 
veteran's disabling symptoms, we give greater deference to 
the opinion of the VA psychiatrist due to his greater level 
of education and training in psychiatric medicine.  We 
therefore exclude the symptoms of socially avoidant behavior 
from consideration in rating the veteran's psychiatric 
disability and find that the veteran's psychiatric symptoms 
which are attributable to his Axis I diagnoses are 
depression, anxiety, disturbed sleep, memory flashbacks, 
paranoia, mild auditory and visual hallucinations, difficulty 
in understanding complex commands, memory impairment, 
judgment impairment, impaired concentration abilities, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, suicidal ideation several times per week, 
obsessional rituals which interfere with routine activities 
manifested by his paranoid tendency to search his property 
for perceived intruders, impaired impulse control, neglect of 
his personal appearance and hygiene, difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.  According to the examiner's reports, the 
aforementioned symptoms were primarily a manifestation of the 
veteran's major depression with psychotic features as this 
Axis I diagnosis was regarded to be the predominant 
psychiatric diagnosis, followed by PTSD.  Notwithstanding 
this determination, however, we note that the psychiatrists 
did not provide any further distinctions as to the sources of 
these symptoms such that we would be able to specifically 
attribute each one to a specific Axis I diagnosis.  Resolving 
all doubt in the veteran's favor, we will therefore ascribe 
all of the veteran's psychiatric symptomatology to his 
service-connected PTSD.  38 C.F.R. §§ 3.102, 4.3 (2002); See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

In our analysis we find that as of May 22, 1998, the overall 
constellation of symptomatology more closely approximates the 
criteria for a 70 percent evaluation under the applicable 
rating schedule.  See 38 C.F.R. § 4.7 (2002).  We base this 
determination on the evidence which indicates that the 
veteran has a history of suicide attempts and that his 
credible hearing testimony indicates that he has suicidal 
ideation several times per week.  Furthermore, there is 
evidence that the veteran has difficulty maintaining his 
personal appearance and hygiene, as it appears that he only 
tended to his grooming and bathing in preparation for 
examinations and in later examinations he appeared quite 
disheveled.  The August 2001 statement of the Vet Center 
social worker also supports this finding.  The examiners who 
evaluated the veteran, including the SSA examiner, are in 
agreement that he experiences difficulty adapting to 
stressful circumstances in a work setting.  Therefore, 
resolving all doubt in the veteran's favor, we find that the 
level of impairment associated with the veteran's service-
connected PTSD meets the criteria for a 70 percent evaluation 
as of May 22, 1998.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  We do not find, however, that the evidence supports 
the assignment of a 100 percent evaluation.  The criteria for 
a 100 percent evaluation requires demonstration of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Although the 
veteran's psychiatric disability partially meets a few 
elements of these criteria, they do not rise to the level of 
persistence or severity contemplated by the rating schedule 
such that it may be concluded that the degree to which the 
veteran is impaired by them more closely approximates the 
criteria for a 100 percent evaluation.  See 38 C.F.R. § 4.7.

To the extent that the veteran seeks extraschedular 
consideration of his service-connected PTSD, we find that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this regard, we note that the veteran's non-
service-connected personality disorder makes a noteworthy 
contribution to his overall level of psychiatric impairment 
such that his service-connected PTSD cannot be held entirely 
accountable for the degree of severity of his disability.  We 
are thus not required to discuss the possible application of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

A higher initial evaluation for service-connected PTSD, to 70 
percent, is granted effective from May 22, 1998.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

